Case: 20-40828     Document: 00516398696         Page: 1     Date Filed: 07/19/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 19, 2022
                                  No. 20-40828                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Axel Noel Rodriguez Rivera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:20-CR-467-1


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Axel Noel Rodriguez Rivera pleaded guilty to conspiracy to possess,
   with intent to distribute, five kilograms or more of mixture or substance
   containing cocaine, in violation of 8 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40828      Document: 00516398696           Page: 2     Date Filed: 07/19/2022




                                     No. 20-40828


   He was sentenced to, inter alia, 120-months’ imprisonment (the statutory
   minimum, as discussed infra).
          Proceeding pro se, Rivera asserts the district court erred in calculating
   his criminal history score and resulting Sentencing Guidelines range. We
   need not decide whether the appeal waiver in Rivera’s plea agreement bars
   his challenge because it does not affect our jurisdiction and it “is easily
   resolved on the merits”. United States v. Graves, 908 F.3d 137, 140 (5th Cir.
   2018) (declining to resolve appeal-waiver issue when easily resolved on
   merits); United States v. Story, 439 F.3d 226, 230–31 (5th Cir. 2006)
   (explaining appeal waivers do not deprive our court of jurisdiction). (To the
   extent that Rivera attempts to raise a challenge based on the statutory
   enhancement for prior offenses, his assertion is meritless because the district
   court did not apply that enhancement.            See 21 U.S.C. § 841(b)(1)(A)
   (providing 10-year minimum for violation with no enhancement and 15-year
   minimum if defendant has prior conviction for serious drug felony).)
          Because Rivera did not raise his sentencing issue in district court,
   review is only for plain error. E.g., United States v. Broussard, 669 F.3d 537,
   546 (5th Cir. 2012). Under that standard, Rivera must show a forfeited plain
   error (clear or obvious error, rather than one subject to reasonable dispute)
   that affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If he makes that showing, we have the discretion to correct the
   reversible plain error, but generally should do so only if it “seriously affect[s]
   the fairness, integrity or public reputation of judicial proceedings”. Id.
           Rivera’s assertion that the court erred in calculating his criminal-
   history score because he did not commit a serious drug felony lacks merit.
   The calculation of the criminal-history score had nothing to do with whether
   Rivera’s prior offenses were serious drug felonies. Instead, under Guidelines
   § 4A1.1 (criminal-history category) and § 4A1.2 (definitions and instructions




                                           2
Case: 20-40828     Document: 00516398696           Page: 3   Date Filed: 07/19/2022




                                    No. 20-40828


   for computing criminal history), the court assigns points to each prior
   conviction based on the length of the sentence imposed and when it was
   imposed or discharged. Under § 4A1.1(d), “[t]wo points are added if the
   defendant committed any part of the instant offense . . . while under any
   criminal justice sentence, including probation”. Guideline § 4A1.1 cmt. n.4.
   The probation officer and the court followed the proper methodology. There
   was no clear or obvious error.
          AFFIRMED.




                                         3